Citation Nr: 0409315	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residual valgus 
laxity, status post right knee medial collateral ligament 
strain, rated as 10 percent disabling prior to September 1, 
2002.

2.  Restoration of a 10 percent rating for residual valgus 
laxity, status post right knee medial collateral ligament 
strain from September 1, 2002.

3.  Evaluation of traumatic arthritis, right knee, associated 
with valgus laxity, status post medial collateral ligament 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Phoenix, Arizona Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Prior to September 1, 2002, the veteran had slight right 
knee recurrent subluxation or lateral instability.

2.  No improvement is established from September 1, 2002 with 
regard to the veteran's valgus laxity status post medial 
collateral ligament strain, right knee.

3.  Traumatic arthritis of the right knee is manifested by 
painful motion, and no more than slight limitation of motion 
and minimal functional impairment.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent for residual 
valgus laxity, status post right knee medial collateral 
ligament strain prior to September 1, 2002 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5257 (2003).

2.  Restoration of a 10 percent rating for residual valgus 
laxity, status post right knee medial collateral ligament 
strain from September 1, 2002 is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.344, 4.71a, 
Diagnostic Code 5257 (2003).

3.  A disability rating in excess of 10 percent for traumatic 
arthritis, right knee, associated with valgus laxity, status 
post medial collateral ligament strain is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the May 2003 VCAA letter to him.  
That letter advised him what evidence VA had received, what 
evidence VA was responsible for obtaining, and what evidence 
was still needed from him.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The June 2003 rating decision constituted an amended initial 
rating and followed the VCAA letter.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  The veteran has indicated that all his treatment has 
been at VA, and service medical records and VA examination 
reports and treatment records have been obtained.  Reasonable 
attempts were made to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Analysis

In June 2001, the veteran indicated that he was seeking 
higher ratings.  In a June 2002 rating decision, his 10 
percent disability rating under Diagnostic Code 5257 was 
reduced from 10 percent to noncompensable, effective from 
September 1, 2002.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Residual valgus laxity, status post right knee medial 
collateral ligament strain

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides, for other 
impairment of the knee with recurrent subluxation or lateral 
instability, a 10 percent rating when it is slight and a 20 
percent rating when it is moderate.  A noncompensable rating 
is assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.13 (2003).

In February 2001, the veteran was seen by VA for complaints 
of continued right knee trouble.  

On VA evaluation in April 2001, he stated that he ambulated 
with an unsteady gait.  

On VA examination in April 2001, he reported that his right 
knee gives out almost daily, but that he does not fall down.  
He stated that he had a limp on the right on some days.  He 
was tender to palpation subjectively in the medial joint line 
and lateral joint line.  His cruciate and collateral ligament 
examination demonstrated trace laxity of the 
medial/collateral ligament on the right.  McMurray test, 
internal, and external torsion produced slight complaint of 
discomfort medially.

VA performed surgery on the veteran's right knee in April 
2001.  However, ligament repair was not performed, and during 
the arthroscopic surgical examination it was noted that the 
veteran's patella appeared to track slightly medially.

The March 2002 VA examination report reveals that the veteran 
reported that his knee gives way 2 or 3 times a day.  
Physical examination revealed a limp on the right.  On the 
table, his knee hyperextended to -5 degrees.  The examiner 
did not find valgus laxity and he stated that there was no 
lateral instability.  He stated that by history the veteran 
"has" instability of his right knee consistent with laxity.

A May 2002 VA treatment record states that the veteran had 
fallen on a couple of occasions.  Objectively, there was a 
small effusion in the right knee, and he was still tender 
over the medial joint line.  Ligaments were stable.  It was 
stated that the veteran already has an appropriate knee 
brace.  

At the time of the May 2003 VA examination, the veteran 
denied the use of a brace but he indicated that he would have 
a feeling of instability during periods of prolonged 
ambulation or standing of greater than several blocks or 
greater than 15 minutes.  Clinically, he walked in a fully 
erect posture without favoring any of his bilateral lower 
extremities.  His medial and lateral collateral ligaments 
were stable and the anterior and posterior cruciate ligaments 
were stable.  

-- Restoration

There is no question that a disability rating may be reduced.  
However, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 (2003) to 
require that in any evaluation reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  The provisions of 38 C.F.R. § 3.344(c) (2003) 
establish that there must be improvement before an evaluation 
is reduced. The Court has restored evaluations when VA has 
failed to consider whether there is improvement.

In this case, examination reports do not reflect a change in 
the condition.  The veteran is service-connected for valgus 
laxity status post right knee medial collateral ligament 
strain.  The issue before the Board is whether there was 
improvement at the time of the decision to reduce.  Torsion 
produced discomfort complaints medially on VA examination in 
April 2001 and the veteran's patella tracked slightly 
medially during surgery in April 2001.  The evidence does not 
show that his patella no longer tracks medially.  
Additionally, the veteran reported that his knee gives way 2 
or 3 times a day on VA examination in March 2002, and he was 
tender over the medial joint line, with effusion, in May 
2002, after falling.  He could only partially squat and rise 
on VA examination in March 2002.  The veteran is competent to 
provide testimony that he has fallen, and that he feels that 
his knee is unstable, gives out on him, and gives way on him, 
and these statements are lay evidence.  Although the agency 
of original jurisdiction determined that the use of the word 
history reflected a condition that no longer exists, the 
examiner used the present tense rather than the past tense.  
The decision to reduce was based upon a supposed 
interpretation of evidence.  However, that evidence was 
equivocal and does not establish improvement.  As such, the 
10 percent evaluation is restored.  Furthermore, subsequent 
evidence may not be used to support an unsupportable rating 
determination.  

Additionally, no medical opinion or other specific evidence 
has been furnished satisfactorily indicating that the trace 
laxity which was confirmed in April 2001 has ceased to exist.  
Different examiners, at different times, will not describe 
the same disability in the same language.  38 C.F.R. § 4.2 
(2003).  The March 2002 VA examiner stated that the veteran's 
history is consistent with laxity.  A change for the better 
has not been accurately described.  38 C.F.R. § 4.2 (2003).

-- Increased rating

The Board finds that no more than slight recurrent 
subluxation or lateral instability is shown.  In April 2001, 
only trace laxity of the medial/collateral ligament was 
demonstrated, and the veteran's patella tracked only slightly 
medially during VA arthroscopic examination in April 2001.  
On VA evaluation in May 2002, he had only a small effusion 
and his ligaments were stable.  On VA examination in May 
2003, his medial collateral, lateral collateral, anterior 
collateral, and posterior collateral ligaments were stable.  
On VA examination in March 2002, the examiner did not find 
valgus laxity and there was no lateral instability.  The 
Board finds that the clinical findings by skilled health 
professionals regarding stability are more relevant and 
material concerning the degree of instability present than 
the veteran's statements that his right knee gives out almost 
daily, that he has a slight limp on some days, and that he 
uses a knee brace and has fallen on a couple of occasions.  
The evidence indicates that there is no more than slight 
recurrent subluxation or lateral instability.

-- Extraschedular

Preliminary review of the record reveals that while the RO 
cited 38 C.F.R. § 3.321(b)(1) (2003) in the June 2003 
statement of the case, the RO did not expressly consider 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) for the claim on appeal.  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that there has not 
been marked interference with work and that there have been 
no recent hospitalizations due to the disability at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC. 6- 96 (1996).

A uniform rating is warranted because no improvement is shown 
and the veteran has no more than slight recurrent subluxation 
or lateral instability.  The 10 percent rating is restored 
from September 1, 2002, the effective date of the reduction.

The preponderance of the evidence is against a rating higher 
than 10 percent and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App.49, 55 
(1991).

Traumatic arthritis, right knee, associated with valgus 
laxity, status post medial collateral ligament strain

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R.  § 4.71a, Diagnostic Code 5003 (2003).  

38 C.F.R. § 4.59, Painful motion.  The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  With any form of 
arthritis, painful joints are entitled to at least the 
minimum compensable rating for the joint.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (2003), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

On VA evaluation in February 2001, there was a marked lateral 
palpable click located at the edge of the veteran's patella 
as he moved his right knee.  The patella almost seemed to 
jump.  On VA evaluation in April 2001, the veteran graded his 
pain intensity as 8 all the time.  His neurological 
evaluation was grossly intact and right knee pain and 
weakness was assessed.  

The April 2001 VA examination report states that a small 
osteochondritis dissecans lesion was found on a right knee 
MRI in March 2000.  Clinically, the veteran had a very 
minimal limp and his calf measurements were 18 on the right 
and left.  Right knee extension was to zero and flexion was 
to 120.  

VA chondroplasty was performed in late April 2001.  At that 
time, the veteran's medial femoral condyle was debrided of a 
femur chondral lesion.

On VA evaluation in May 2001, the veteran had a near full 
range of motion and a small amount of swelling.  

The March 2002 VA examination report reveals that the veteran 
complained of difficulty going up and down ramps and impaired 
ability to kneel, squat, stair climb, and run.  Clinically, 
the veteran was in no acute distress and limped on the right 
but otherwise moved about the examining room, mounted and 
dismounted the examining table, and rose from the supine to 
the seated position.  He could hop on his right foot and he 
could heel and toe walk and could partially squat and rise.  
On the examining table, his right knee hyperextended to -5 
degrees and flexed to 140 degrees.  

On VA evaluation in May 2002, the veteran reported that he 
continued to have some clicking in his knee, that he would 
get a feeling of locking, and that his pain would get to 7 or 
8 when hurting.  Clinical evaluation revealed full motion of 
the right knee.  

On VA examination in May 2003, the veteran reported 
intermittent clicking and soreness with occasional swelling 
of the right knee.  He complained of constant sharp pain 
daily which worsened on prolonged periods of ambulation and 
also on prolonged standing of greater than several blocks 
and/or greater than 15 minutes.  He stated that he had felt 
better for a month after the surgery in 2001, and that his 
discomfort then went back to baseline symptoms prior to the 
surgery.  Clinically, the veteran had a fully erect posture 
without favoring any of his bilateral lower extremities, and 
his gait was normal.  There was symmetrical muscle mass to 
the bilateral lower extremities, with no effusion, streaking, 
erythema, or increased skin warmth on palpation.  He had full 
active and passive range of motion with flexion to 140 
degrees and extension full at zero degrees.  Neurologically, 
he had 5/5 motor strength in all flexors and extensors.  It 
was noted that an MRI in March 2000 had revealed inflammation 
of the patellar tendon, a mild joint effusion, and abnormal 
thickening of the lateral retinaculum of the patella which 
was consistent with inflammation.  It was stated that his 
current symptoms were those of a very mild post-traumatic 
degenerative joint disease and that he had normal range of 
motion and mild crepitus on both active and passive movements 
of the right knee.  

The evidence reveals a range of motion substantially better 
than that required for a 20 percent rating under Diagnostic 
Code 5260.  Under that Code, flexion limited to 30 degrees 
warrants a 20 percent rating.  Flexion limited to 30 degrees 
or its functional impairment equivalent due to DeLuca factors 
is not shown.  Specifically, the veteran has denied 
fatigability, lack of endurance, and weakness.  Although he 
has reported pain, his statements have been non-specific 
regarding how pain limits function.  In sum, the Board 
accepts that he has periarticular pathology productive of 
painful motion.  However, overall functional impairment is 
slight and consistent with the minimum compensable evaluation 
for the joint.  Furthermore, the Board finds that the medical 
evidence is relatively consistent and more probative than the 
veteran's lay statements.  The least flexion shown in degrees 
was 120 degrees of flexion in April 2001.  Both a normal gait 
and posture and a mild limp have been observed, and the 
veteran had equal calf measurements on the right and left on 
VA examination in April 2001 and symmetric muscle mass of his 
bilateral lower extremities on VA examination in May 2003.  
No more than a small amount of swelling has been reported.  
Crepitus is shown.  Under the rating criteria, no more than a 
10 percent rating is warranted for the veteran's arthritis 
with slightly limited painful motion.  38 C.F.R. § 4.59.  

Preliminary review of the record reveals that while the RO 
cited 38 C.F.R. § 3.321(b)(2) (2003) in the June 2003 
statement of the case, the RO did not expressly consider 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) for the claim on appeal.  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003) in the first 
instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that there has not 
been marked interference with work and that there have been 
no recent hospitalizations due to the disability at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC. 6- 96 (1996).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

A disability rating in excess of 10 percent for residual 
valgus laxity, status post right knee medial collateral 
ligament strain prior to September 1, 2002 is denied.

Restoration of a 10 percent rating for residual valgus 
laxity, status post right knee medial collateral ligament 
strain from September 1, 2002 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A disability rating in excess of 10 percent for traumatic 
arthritis, right knee, associated with valgus laxity, status 
post medial collateral ligament strain, is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



